Name: COMMISSION REGULATION (EC) No 35/95 of 11 January 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  political geography;  tariff policy;  trade policy
 Date Published: nan

 No L 8/4 Official Journal of the European Communities 12. 1 . 95 COMMISSION REGULATION (EC) No 35/95 of 11 January 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agree ­ ments between the European Community and the Republic of Poland, the Repu ­ blic of Hungary, the Czech Republic and the Slovak Republic on 9 January 1995 for malt from the Slovak Republic relate to 3 320 tonnes and the maximum quantity which may be imported is 1 160 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 9 January 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as last amended by Regulation (EC) No 3046/94 (4), specifies the quantities of non-(roasted malt) originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for the 'Slovak Republic' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for malt falling within CN code 1107 10 99 submitted on 9 January 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,34940. Article 2 This Regulation shall enter into force on 12 January 1995. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 11 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3 OJ No L 21 , 26. 1 . 1994, p. 3 . O OJ No L 322, 15. 12. 1994, p. 23 .